Case 3:21-mj-03006-TJB Document17 Filed 01/22/21 Page 1 of 1 PagelD: 38

DNJ-CR-O11 (3/2010) Appearance Bond °

UNITED STATES DISTRICT COURT

 

 

 

For the District of NEW JERSEY
UNITED STATES OF AMERICA
Vv.
APPEARANCE BOND
PATRICIA TODISCO
Defendant

Case Number; 21-3006-2 (TJB)

Non-surety: I, the undersigned defendant acknowledge that II and my...
7 We, the unde vjolnth-and-severally-acknowledge that we an? our--————-
porsenatrepresentatives, jointly and severally, are bound to pay to the United States of America the sum of
$10,000 UNSECURED

The conditions of this bond are that the defendant PATRICIA TODISCO
(Name)
is to appear before this court and at such other places as the defendant may be required to appear, in accordance with any

and all orders and directions relating to the defendant's appearance in this case, including appearance for violation of a
condition of defendant’s release as may be ordered or notified by this court or any other United States District Court to which
the defendant may be held to answer or the cause transferred, The defendant is to abide by any judgment entered in such
matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment,

It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shal]
continue until such time as the undersigned are exonerated,

Tf the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any
United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
of the United States,

This bond is signed on 1/22/2021 at Trenton New Jersey
Sie Date Place
~~
Defendant Address Ss TATEN Lb Stab 7 N V

PTT 49 2. ben sow (City & State Only)
Ava T tyra fen AD 3 “Tenisco Address :

 

Surety

 

(City & State Only)
Surety Address

 

. (City & State Only)
Signed and acknowledged before me on tie2/202}

Date
a, é

Approved

Ponprorinn

WILLIAM T. WALSH, CLERK

   

 

’ Deputy Clerk

RECEIVED
JAN 2 2 2021

Al 8330 een M
WILLIAM T. WALSH
CLERK

 
